     Case 2:21-cv-00052-HYJ-MV ECF No. 5, PageID.66 Filed 09/13/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

ROBERT TRAVIS,
                       Plaintiff,                      Case No. 2:21-cv-52

v.                                                     Hon. Hala Y. Jarbou

MICHIGAN DEPARTMENT OF
CORRECTIONS, et al.,

                       Defendants.
____________________________/

                                             OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

         Factual allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues the MDOC, MDOC
  Case 2:21-cv-00052-HYJ-MV ECF No. 5, PageID.67 Filed 09/13/21 Page 2 of 9




Director Heidi E. Washington, and the following LMF staff: Warden Sarah Schroeder, Grievance

Coordinator J. Lancour, Food Service Director Unknown Histed, Prisoner Counselor Karen L.

Prunick, and Correctional Officers Unknown Lester and Unknown Part(y)(ies).

               Although the body of Plaintiff’s complaint fits within a single page, he alleges a

series of claims that appear, at best, to be only tenuously connected. On November 6, 2019,

Plaintiff was placed in administrative segregation because he threatened a corrections officer.

Before Plaintiff entered administrative segregation, Defendant Lester performed the pack-up of

Plaintiff’s personal property.     When Plaintiff emerged from administrative segregation on

February 2, 2020, and received his personal property, he discovered that more than $1,000 worth

of his property was missing. Plaintiff alleges that Defendant Lester disposed of his property.

               Without explaining how the subsequent events are connected to the loss of his

property, Plaintiff alleges that the remaining Defendants contributed to a “snow-ball effect”

following his release from administrative segregation. (Compl., ECF No. 1, PageID.7.) He alleges

that he has not received digital photos sent to him by family and friends. Defendant Prunick also

allegedly “launch[ed] a ‘myriad’ of event(s)” aided by other Defendants to flout protocols adopted

to mitigate the risk of COVID-19.

               For relief, Plaintiff seeks $10 in nominal damages, $3,800 in compensatory

damages, and $10 million in punitive damages.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678
                                                  2
  Case 2:21-cv-00052-HYJ-MV ECF No. 5, PageID.68 Filed 09/13/21 Page 3 of 9




(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          MDOC

                Plaintiff may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has
                                                   3
  Case 2:21-cv-00052-HYJ-MV ECF No. 5, PageID.69 Filed 09/13/21 Page 4 of 9




expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98–101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1994). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.

Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962 (6th

Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653–54 (6th Cir. 2010). In addition, the State

of Michigan (acting through the MDOC) is not a “person” who may be sued under § 1983 for

money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617 (2002) (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at 771. Therefore, the Court

will dismiss the MDOC.

       Defendants Washington, Schroeder, Lancour, Histed, and Unknown Part(y)(ies)

               Plaintiff makes no allegations against Defendants Washington, Schroeder,

Lancour, Histed, and Unknown Part(y)(ies). It is a basic pleading essential that a plaintiff attribute

factual allegations to particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order

to state a claim, a plaintiff must make sufficient allegations to give a defendant fair notice of the

claim). The Sixth Circuit “has consistently held that damage claims against government officials

arising from alleged violations of constitutional rights must allege, with particularity, facts that

demonstrate what each defendant did to violate the asserted constitutional right.” Lanman v.

Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286

F.3d 834, 842 (6th Cir. 2002)). Where a person is named as a defendant without an allegation of

specific conduct, the complaint is subject to dismissal, even under the liberal construction afforded
                                                  4
  Case 2:21-cv-00052-HYJ-MV ECF No. 5, PageID.70 Filed 09/13/21 Page 5 of 9




to pro se complaints. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing

the plaintiff’s claims where the complaint did not allege with any degree of specificity which of

the named defendants were personally involved in or responsible for each alleged violation of

rights); Griffin v. Montgomery, No. 00-3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000)

(requiring allegations of personal involvement against each defendant) (citing Salehpour v. Univ.

of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)); Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at

*1 (6th Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are without a basis in law

as the complaint is totally devoid of allegations as to them which would suggest their involvement

in the events leading to his injuries.”).

                Plaintiff’s vague accusation that a “snow-ball effect has transpired . . . with ‘ALL’

of the remaining ‘Defendant(s)’” does not save his claims against Defendants Washington, -

Schroeder, Lancour, Histed, and Unknown Part(y)(ies). The Sixth Circuit has concluded, for

example, that “[s]ummary reference to a single, five-headed ‘Defendants’ does not support a

reasonable inference that each Defendant is liable for retaliation.” Boxill v. O’Grady, 935 F.3d

510, 518 (6th Cir. 2019) (citing Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 564 (6th Cir.

2011) (“This Court has consistently held that damage claims against government officials arising

from alleged violations of constitutional rights must allege, with particularity, facts that

demonstrate what each defendant did to violate the asserted constitutional right.”) (quoting

Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008))). Plaintiff has not alleged, with particularly,

how these individual Defendants have violated his constitutional rights. Consequently, his

allegations against them fall far short of the minimal pleading standards under Fed. R. Civ. P. 8

(requiring “a short and plain statement of the claim showing that the pleader is entitled to relief”).




                                                  5
  Case 2:21-cv-00052-HYJ-MV ECF No. 5, PageID.71 Filed 09/13/21 Page 6 of 9




Accordingly, the Court will dismiss Plaintiff’s complaint against Defendants Washington,

Schroeder, Lancour, Histed, and Unknown Part(y)(ies).

         Defendant Lester

               Plaintiff presumably intends to allege that Defendant Lester deprived him of his

property in violation of due process protections of the Fourteenth Amendment. Plaintiff’s due

process claim is barred by the doctrine of Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part

by Daniels v. Williams, 474 U.S. 327 (1986). Under Parratt, a person deprived of property by a

“random and unauthorized act” of a state employee has no federal due process claim unless the

state fails to afford an adequate post-deprivation remedy. If an adequate post-deprivation remedy

exists, the deprivation, although real, is not “without due process of law.” Parratt, 451 U.S. at

537. This rule applies to both negligent and intentional deprivations of property, as long as the

deprivation was not done pursuant to an established state procedure. See Hudson v. Palmer, 468

U.S. 517, 530–36 (1984). Because Plaintiff’s claim is premised upon allegedly unauthorized acts

of a state official, he must plead and prove the inadequacy of state post-deprivation remedies. See

Copeland v. Machulis, 57 F.3d 476, 479–80 (6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378

(6th Cir. 1993). Under settled Sixth Circuit authority, a prisoner’s failure to sustain this burden

requires dismissal of his § 1983 due-process action. See Brooks v. Dutton, 751 F.2d 197 (6th Cir.

1985).

               Plaintiff has not sustained his burden in this case. Plaintiff has not alleged that state

post-deprivation remedies are inadequate. Moreover, numerous state post-deprivation remedies

are available to him. First, a prisoner who incurs a loss through no fault of his own may petition

the institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr., Policy Directive

04.07.112, ¶ B (effective Dec. 12, 2013). Michigan law also authorizes actions in the Court of

Claims asserting tort or contract claims “against the state and any of its departments or officers.”
                                                  6
    Case 2:21-cv-00052-HYJ-MV ECF No. 5, PageID.72 Filed 09/13/21 Page 7 of 9




Mich. Comp. Laws § 600.6419(1)(a) (eff. Nov. 12, 2013). The Sixth Circuit specifically has held

that Michigan provides adequate post-deprivation remedies for deprivation of property. See

Copeland, 57 F.3d at 480. Plaintiff does not allege any reason why a state-court action would not

afford him complete relief for the deprivation, either negligent or intentional, of his personal

property. Accordingly, Plaintiff’s complaint against Defendant Lester will be dismissed.

         Defendant Prunick

                  Plaintiff’s only allegation that Defendant Prunick violated his constitutional rights

asserts that she “launch[ed] a ‘myriad’ of event(s)” with other Defendants that failed to comply

with CDC protocols to limit the spread of COVID-19. At screening, the court must determine

whether the complaint contains “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. Conclusory allegations of unconstitutional conduct without specific

factual allegations fail to state a claim under § 1983. See Iqbal, 556 U.S. at 678–79; Twombly,

550 U.S. at 555. Likewise, “where the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged – but it has not ‘show[n]’ – that

the pleader is entitled to relief.” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Plaintiff has utterly

failed to provide any details describing Defendant Prunick’s individual conduct. Plaintiff fails to

describe any of the many events Defendant Prunick allegedly engaged in beyond a general

connection to CDC guidelines. Vague allegations like these fail to provide enough facts to state a

claim. See Twombly, 550 U.S. at 570; Frazier, 41 F. App’x at 764. The Court will therefore

dismiss Plaintiff’s complaint against Defendant Prunick.1



1
  The Court further notes that Plaintiff’s claim against Defendant Prunick appears to be misjoined to his claim against
Defendant Lester. In the federal courts, a “plaintiff may join multiple defendants in a single action only if [the]
plaintiff asserts at least one claim to relief against each of them that arises out of the same transaction or occurrence
and presents questions of law or fact common to all.” 7 Charles Allen Wright & Arthur R. Miller, Federal Practice
and Procedure § 1655 (3d ed. 2001), quoted in Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009),
and Garcia v. Munoz, No. 08-1648, 2008 WL 2064476, at *3 (D.N.J. May 14, 2008). Plaintiff has not demonstrated

                                                           7
  Case 2:21-cv-00052-HYJ-MV ECF No. 5, PageID.73 Filed 09/13/21 Page 8 of 9




        Pending Motion

                 Plaintiff has also filed a motion to amend the complaint (ECF No. 4), which seeks

to add a defendant and to attach further exhibits to his complaint. Plaintiff’s motion is governed

by Federal Rule of Civil Procedure 15 which provides that a party may amend its pleadings by

leave of court and that “leave [to amend] shall be freely given when justice so requires.” Fed. R.

Civ. P. 15(a). In Foman v. Davis, 371 U.S. 178 (1962), the Supreme Court identified some

circumstances in which “justice” might counsel against granting leave to amend: “undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of amendment, etc.” Id. at 182. If a claim would be properly dismissed,

amendment to add the claim would be futile. Thiokol Corp. v. Michigan Dep’t of Treasury, 987

F.2d 376, 383 (6th Cir. 1993).

                 In this instance, Plaintiff’s motion to amend is properly denied because the

amendments he proposes would be futile. Plaintiff proposes to merely add a defendant and several

exhibits. He does not otherwise attach a proposed amended complaint resolving the deficiencies

with his claims that are described above. His motion would therefore be futile. Accordingly, the

Court will deny it.

                                                  Conclusion

                 Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under

28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.


that his claim against Defendant Prunick shares a question of law or fact with his claim against Defendant Lester,
much less that they arise out of the same transaction or occurrence.

                                                        8
  Case 2:21-cv-00052-HYJ-MV ECF No. 5, PageID.74 Filed 09/13/21 Page 9 of 9




§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes

that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               An order and a judgment consistent with this opinion will be entered.



Dated:    September 13, 2021                          /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
